 LOCAL 3-90, WOODWORKERSLocal 3-90, Western States Regional Council No. 3,International Woodworkers of America, AFL-CIO and Crown Zellerbach Corporation andLocal 175, Association of Western Pulp andPaper Workers. Case 19-CD-383April 30, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Crown Zellerbach Corpora-tion, herein called the Employer, alleging thatLocal 3-90, Western States Regional Council No.3, International Woodworkers of America, AFL-CIO, herein called the Respondent, had violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring the Employer to assign certain workto employees it represents rather than to employeesrepresented by Local 175, Association of WesternPulp and Paper Workers, herein called the Interve-nor.Pursuant to notice, a hearing was held beforeHearing Officer Patti L. Hunter on July 15, 1981.All parties appeared and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:' Subsequent to the hearing, each of the parties filed briefs. Thereafter,the Intervenor filed a motion to clarify the Board's Order of September4, 1981. That Order granting the motion was later rescinded on Septem-ber 22, 1981, so that the Board could consider motions made by the par-ties. The Employer, on September 29, 1981, filed a motion to reopen therecord along with a request to file a reply brief, which was opposed bythe Intervenor. The Respondent filed a motion to strike the reply brief ofthe Intervenor and a motion to reopen the record. The Employer, on Oc-tober 8, 1981, again filed a motion to reopen the record for purposes ofreceiving its reply brief of September 29, 1981; in the alternative, it re-quested the Board to treat its request to file a reply brief as a reply briefif the Board denied its motion to reopen the record, or to replace thosedocuments in the file identified as rejected documents. The Intervenorfiled a response in opposition to the Respondent's motion. As the recordmade at the hearing and the subsequently filed briefs amply set forth theposition of each party, the Employer's initial motion to reopen the recordis denied as are all subsequent motions.261 NLRB No. 891. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a lumber corporation with its place of busi-ness in Port Townsend, Washington, is engaged inthe timber, pulp, and papermill business. Duringthe past year, the Employer realized gross revenuein excess of $500,000, and during the same periodsold and caused to be shipped goods valued inexcess of $50,000 directly to customers located out-side the State of Washington. The parties also stip-ulated, and we find, that the Employer is engagedin commerce within the meaning of Section 2(6)and (7) of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Re-spondent and the Intervenor are labor organiza-tions within the meaning of Section 2(5) of theAct.111. THE DISPUTEA. Background Facts of the DisputeThe Employer's operation in Glen Cove andPort Townsend, Washington, is divided into atimber division and a pulp and paper division. Theformer oversees managed forests while the latteroperation consists of a mill which provides pulpand paper products from wood chips. Due to a col-lapse in the housing market in 1979, the mill faceda shortage of wood chips. To ensure a steadysupply of chips, the pulp and paper division insti-tuted various measures. One of these measures wasfor the pulp division to purchase its own logs, storethem at the mill, and manufacture its own chips.2When the mill's storage space was exhausted, itwas determined that logs would be stored at the"borrow area." This area, which previously hadbeen dense forest, was approximately three-fourthsof a mile uphill from the mill.3In 1976, employeesof the timber division had cleared the area in ques-tion. Prior to this time the area had not been usedfor any specific purpose.' In September 1980, thetimber division moved some of its own logs into inthe area.Concurrent with the storage of logs, the millborrowed two portable chippers from the timberdivision and chipped logs within the confines ofthe millsite. At all times prior to the dispute in' Previously the mill had purchased the requisite chips from other con-cerns, including the timber division. All transactions between the mill andthe timber division were recorded in the interjournal vouchers.This storage took place in the summer of 1980.'The term "borrow area" refers to the borrowing of soil from theclearcut area to construct an adjacent chemical treatment pond.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion, the Employer has assigned chipping oper-ations away from the mill to employees representedby the Respondent. Mill employees, represented bythe Intervenor, were trained at the mill by BudTaylor, a timber division employee.5In August1980, the timber division suspended operations forthe 2-week annual vacation. At that time Taylorrequested timber division management to defer hisvacation and allow him to chip logs at the borrowarea during the 2-week period. Management solicit-ed the mill employees requesting that one serve asa terex (log loader) operator to assist Taylor in thechipping operation at the borrow area.6Subsequent to the Employer's further assignmentof the chipping operations at the borrow area toemployees represented by the Respondent, the In-tervenor filed a grievance claiming that the workassignment was in violation of a contract that ithad with the Employer. An arbitrator ruled infavor of the Intervenor. The Respondent was not aparty to the arbitration proceedings. In May 1981,the timber division resumed moving logs into theborrow area for the purpose of further chippingoperations. At that time the Respondent threatenedto strike the Employer if the work was reassignedto employees represented by the Intervenor.B. The Work in DisputeThe work in dispute involves all operations asso-ciated with the processing of logs into chips andrelated tasks at the Employer's borrow area ofGlen Cove, Port Townsend, Washington.7C. The Contentions of the PartiesBoth the Employer and the Respondent contendthat the work should continue to be assigned toemployees represented by the Respondent based onthe past practice of the parties; the areawide prac-tice of assigning work involving portable chippingequipment to employees represented by the Re-spondent; the experience, skills, and training of em-ployees represented by the Respondent in workingin the woods with the types of equipment beingused by the Employer to do the work at theborrow area; the economics savings realized byhaving employees represented by the Respondentdo the work; and the alleged inconvenience, ineffi-ciency, and potential safety problems incurred inTimber division employees are represented by the Respondent.' This is apparently the only instance of either direct or indirect in-volvement by any mill employee in any chipping at the borrow area.I At the hearing, the Employer and the Respondent stipulated that thedisputed work was: "All operations associated with the processing of logsinto chips, including the operation of a portable chipping machine, stack-er and the terex at the Employer's borrow area of Glen Cove, PortTownsend, Washington." The Intervenor refused to comment on the de-scription of the disputed work, claiming that the arbitration award whichawarded the work to employees represented by it is dispositive.having to assign the work to employees represent-ed by the Intervenor.The Intevenor asserts that the employees it rep-resents should be awarded the work because theytrained on and operated the portable chipping ma-chine in 1980 and 1981 within the millsite; becausethey are experienced in operating the other equip-ment used in the chipping operation; because anemployee it represents assisted in the chipping op-eration at the borrow area in August 1980; and be-cause employees it represents have experience inoperating stationary chipping equipment at themillsite. The Intervenor takes the position that theborrow area is part of the millsite, because the millemployees have been dumping mill waste and stor-ing the mill's pulp logs at the borrow area. Becausethe borrow area allegedly became part of the mill-site through the dumping and storage operation,the Intervenor contends that the work in that areais within its jurisdiction pursuant to its Board certi-fication. sD. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.By letters dated May 13 and June 22, 1981, theRespondent threatened to strike the Employer ifthe disputed work was taken away from its mem-bers. These letters are sufficient in nature to dis-close reasonable cause to believe that "an object"of the threat to strike by members of the Respond-ent was to force the Employer to assign the disput-ed work to employees who are represented by theRespondent. 9With respect to the second prerequisite, the In-tervenor made four motions at the hearing whichhave been referred to the Board for consideration.They are: (1) the present proceeding should be dis-missed since there is an outstanding arbitrator's de-cision awarding the disputed work to members ofthe Intervenor; (2) the Employer should be collat-erally estopped from contesting the arbitrator's as-'The Intervenor has a collective-bargaining agreement with the Em-ployer which recognizes the Intervenor "as the sole collective-bargainingagent of all employees of the company employed in the Port TownsendMill." The Intervenor maintains that this language covers the disputedwork in the current controversy. This argument is dealt with in the sec-tion entitled "collective-bargaining agreements," infra' Member Fanning rinds the present situation distinguishable from thatencountered in Local 16 National Association of Broadcast Employees andTechnicians. AFL-CIO-CLC (American Broadcasting Company), 227NLRB 1462 (1977).616 LOCAL 3-90, WOODWORKERSsignment of work to the Intervenor because theEmployer entered into bilateral arbitration with theIntervenor; (3) the Respondent should be estoppedfrom protesting the assignment of work to the In-tervenor because the Respondent failed to partici-pate in the arbitration between the Employer andthe Intervenor; and (4) the present proceedingshould be stayed pending resolution of the Interve-nor's petition in the United States District Courtfor the Western District of Washington for anorder affirming the arbitrator's award. We find nomerit in any of these contentions. Unlike the Inter-venor, the Respondent did not have an arbitrationclause in its contract with the Employer. The In-tervenor's reliance on Carey v. Westinghouse Elec-tric Corporation, 373 U.S. 261 (1964), is misplaced.There the Court expressed approval of arbitrationas an alternative to 10(k) proceedings. In a situationsimilar to the present case, the Court noted thatwhere only one union was bound to arbitration,"unless the other union intervenes, an adjudicationof the arbiter might not put an end to the dispute."Id. at 265. The Court also stated that "[t]he superi-or authority of the Board may be invoked at anytime." Id. at 272.The Supreme Court later had opportunity topass on this topic in N.L.R.B. v. Plasterers LocalUnion No. 79, Operative Plasterers' and CementMasons' International Association, AFL-CIO [TexasState Tile & Terrazzo Co.], 404 U.S. 116, 133 (1971),stating: "Although this Court has frequently ap-proved an expansive role for private arbitration inthe settlement of labor disputes, this enforcement ofarbitration agreements and settlements has beenpredicated on the view that the parties have volun-tarily bound themselves to such a mechanism at thebargaining table." Such a concession is absent inthe present situation. For the Board to find that theparties have agreed upon a method for the volun-tary adjustment to a dispute, all parties must agreeto be bound by the method. Photo-News Guild(Midwest Radio-Television, Inc., d/b/a WCCP-TV),227 NLRB 1796 (1977). Since the Respondent wasnot bound to arbitration in the present case, the ar-bitration award allegedly governing the disputedwork has no effect on these proceedings. There-fore, the Intervenor's first motion fails as do-forsimilar reasons-the other three motions.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.8TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case. 'The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Respondent maintains that its collective-bar-gaining agreement with the Employer is determina-tive since both present and past contracts cover op-erators of portable chipping equipment and sinceits contract covers production and maintenancework in the managed forest area, part of whichwas clearcut to form the borrow area. On the otherhand, the Intervenor maintains that a clause in itscontract12should resolve this dispute since theborrow area is part of the millsite.The record evidence clearly indicates that thearea outside of the mill, including the borrow area,was managed by the Employer's timber division,whose employees are represented by the Respond-ent. The Intervenor's collective-bargaining agree-ment covers mill employees only. There is no indi-cation that the Employer treated the borrow areaas part of the mill. Also, mill employees assisted inchipping operations at the borrow area for a verylimited period of time and only because the timberdivision had shut down for 2 weeks. Accordingly,this factor favors awarding the work to employeesrepresented by the Respondent.2. CertificationThe Respondent did not introduce its 1937 certi-fication. The Intervenor introduced its 1964 certifi-cation which in pertinent part describes the unit as,"All employees of member mills ..."'3 As cor-rectly pointed out by the Respondent, both certifi-cations predate the introduction of portable chip-ping equipment into this area.14Neither certifica-"' N.LR.B. v. Radio & Television Broadcast Engineen Union. Local1212, International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).t" International Association of Machinist Lodge Na. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).' This clause is set out in fn. 7, supra"s In connection with this quoted language, the Intervenor made anoffer of proof at the hearing concerning the interpretation of such lan-guage. The Intervenor, by offer, attempted to explain the intent of thelanguage through conversations had with various representatives of theEmployer. The Hearing Officer rejected the offer. We sustain the Hear-ing Officer's rejection of the offer of proof.4 The Respondent admitted that its certification did not cover thework in question.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion expressly identifies the particular work in dis-pute. Therefore the certification factor is a neutralone, favoring award of the work to neither groupof employees.3. Employer and area practice and employerpreferenceIn the past, chipping operations away from themill have been performed by timber division em-ployees, represented by the Respondent. Chippingoperations within the confines of the millsite havehistorically been performed by pulp and paper divi-sion employees, represented by the Intervenor. Millemployees have never engaged in chipping oper-ations away from the millsite with the exception ofthe one time at the borrow area, detailed previous-ly. Record evidence reveals that employees ofother companies similar in nature to the Employerand represented by the Respondent have operatedportable chipping equipment in the immediate area.There is no indication that the Employer's employ-ees or other area employees, represented by the In-tervenor, ever engaged in chipping operationsaway from their respective millsites.It is also readily apparent that the Employer pre-fers to assign the work to employees representedby the Respondent. Accordingly, the factors of em-ployer and area practice and employer preferencefavor awarding the disputed work to employeesrepresented by the Respondent.4. Skills and efficiency of operationsThe record reflects that employees representedby the Respondent have historically performedchipping operations away from the millsite whileemployees represented by the Intervenor have tra-ditionally performed chipping within the mill con-fines. Evidence adduced at the hearing reveals thatthe working conditions at the borrow area and themillsite are similar. Both groups of employees per-form routine maintenance on the machines. Thus,employees represented by the Respondent and em-ployees represented by the Intervenor possess therequisite skills to operate the machines. According-ly, this is a neutral factor, favoring award of thework to neither party.Nor does it appear that the Employer would re-alize a greater efficiency of operation by using oneset of employees rather than the other to performthe disputed work. The Employer introduced evi-dence purporting to show that employees repre-sented by the Respondent were more efficient.However, the Employer's pulp manager admittedat the hearing that the employees represented bythe Intervenor could be assigned many duties otherthan actual chipping that could impact on theirchip production figure. Thus, it does not appearthat one group of employees will contribute signifi-cantly more to the Employer's efficiency of oper-ations than the other group of employees. Accord-ingly, efficiency of operations is a neutral factor,favoring award of the work to neither group ofemployees.ConclusionsHaving considered all pertinent factors presentherein, we conclude that employees who are repre-sented by the Respondent are entitled to performthe work in dispute. This assignment is consistentwith the initial assignment, the contracts, the Em-ployer's and area practice and the Employer's pref-erence. In making this determination, we areawarding the work in question to employees whoare represented by the Respondent, but not to thatUnion or its members.The Employer has requested the Board to "enteran award concerning future disputes involving alloperations associated with the processing of logsinto chips and related tasks at the borrow area ofGlen Cove, Port Townsend, Washington, includingoperation of portable chippers, stockers and Terexstockers." (Emphasis supplied.) The Employer as-serts that there have been repeated threats to strikeby the Respondent and that it is probable that thesethreats will continue unless the dispute is finallyand completely resolved. However, we do not findthe record evidence herein sufficient to establish apattern of misconduct suggestive of a likelihoodthat this dispute will extend to other areas of theEmployer's operation or recur in the future."' Ac-cordingly, the present determination is limited tothe particular controversy which gave use to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Crown Zellerbach Corporation,who are represented by Local 3-90, Western StatesRegional Council No. 3, International Woodwork-ers of America, AFL-CIO are entitled to performchipping operations at the Glen Cover, Port Town-send, Washington, borrow area.15 See Local Union No 12 of the United Association of Plumbers and GasFitters (J. F. White Contracting Co.. Heavy Construction Division), 215NLRB 363 (1975); International Association of Bridge, Structural and Or-namental Iron Workers Local Union No 3, AFL-CIO (Spancrete North-east, Inc.), 243 NLRB 467 (1979).618